Citation Nr: 1434932	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-19 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from October 1944 to October 1945.  He died             in 2007, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This case was processed utilizing the Veterans Benefits Management System (VBMS) electronic claims file database.  The Virtual VA paperless claims processing system contains documents regarding this appeal, but these are duplicative of the records in VBMS.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the Veteran's lifetime, he identified private treatment in connection with a claim for service connection for a cardiovascular disorder, but those records were not obtained and associated with the file.  The Veteran's death certificate listed the immediate cause of death as cardio-respiratory failure.  Thus, the outstanding records may be relevant to the current claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appellant and request that she provide the names and addresses of any and all health care providers who provided treatment to the Veteran for any cardiovascular and respiratory disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for authorization to obtain records from Dr. D.T. Pamittan-Reyes dated from 2003 through 2007, including all hospitalizations and subsequent outpatient treatment.

2.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraph.  Further development may include obtaining a medical opinion.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of all additional evidence.  If the benefits sought are not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



